Citation Nr: 0614351	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-20 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought on 
appeal.



FINDING OF FACT

A neck disability is not shown by competent medical evidence 
to have a nexus to service. 


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110,  5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background 

Service medical records show that the veteran was involved in 
a motor vehicle accident in May 1994.  The veteran complained 
of back pain.  The veteran was able to move her neck without 
discomfort.  The veteran's neck was non-tender, she had full 
range of motion and had no paresthesia.  There was a slight 
erythema of the left anterior neck secondary to the seat 
belt.  

During a July 1996 physical examination for a thyroid 
disorder the veteran's neck showed no abnormality.  

At a May 1997 separation examination, as well as at a 
September 1998 reserve examination, the neck was clinically 
evaluated as normal.

Treatment records from Cayuga Medical Center show that the 
veteran was treated after a motor vehicle accident in July 
2000.  The veteran complained of right-sided neck and 
shoulder pain.  X-rays were negative.  The clinical 
impression was an acute cervical myofascial strain.

VA treatment records dated July 2000 through May 2001 show an 
assessment of neck pain aggravated by a motor vehicle 
accident.  The history noted a July 2000 motor vehicle 
accident.  No in-service accident was referenced.  

VA treatment records dated November 1999 through October 
2001, show a diagnosis of degenerative changes in the 
cervical spine and nerve encroachment C7 in the right.  In 
October 2001, the veteran made an appointment to arrange a 
letter of disability for a compensation claim.  The examiner 
noted that since the time lag was seven years since the 
incident to which the veteran referred, it would be difficult 
to attribute current problems to the injury.

A July 2002 VA peripheral nerves examination revealed no 
evidence of cervical radiculopathy and/or peripheral 
neuropathy.

At her July 2002 VA orthopedic examination, the veteran 
reported involvement in two motor vehicle accidents in 
February and July 2000.  The examiner opined that he was 
inclined to feel that the service accident and motor vehicle 
accidents of 2000 were not related as to symptoms.  The 
veteran claimed neck symptoms before the first motor vehicle 
accident in 2000.  The examiner indicated the complaints were 
too vague and noted that there was also an emotional overlay 
here too.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteroarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a neck disability.  
Service medical records show that the veteran was involved in 
a motor vehicle accident in May 1994, and was treated for a 
slight erythema of the left anterior neck secondary to the 
seat belt. There was no medical evidence of a neck 
disability. 

Medical records further state the veteran was involved in two 
postservice motor vehicle accidents in 2000.  A July 2002 VA 
examiner opined that the service accident and the motor 
vehicle accidents in 2000 were not related as to current 
symptoms.  The examiner did not relate any current neck 
disorder to service.  He opined that the complaints were too 
vague and that there was an emotional overlay.   

In this case, there is no competent medical evidence 
establishing the clinical presence of a neck disability 
during the veteran's period of active service, or competent 
evidence of compensably disabling cervical arthritis within 
one year of separation from service.

As the record shows no neck disability until over a year 
after separation from service and includes no competent 
medical opinion relating the veteran's current neck 
disability to service, a preponderance of the evidence is 
against the claim.  The benefit of the doubt doctrine is not 
for application and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a neck disability is 
denied.


__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


